DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/23/2021.  Presently claims 1-11 and 13-19 are pending.  Claims 12 and 20 are canceled. 

Response to Arguments
Drawing objections have been withdrawn based upon Applicant’s amendments.  
Rejections based on 35 U.S.C. 112(a) and 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments, see pages 7-8, filed 02/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The prior art of record fails to explicitly 

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
Claim 2, line 3, “wherein the beam extends past an end of the shoe” should read “wherein each beam extends past an end of the shoe”
Claim 4, line 4, “located proximate to a second end” should read “located proximate a second end”
Appropriate correction is required.


Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Deflection limiting element in lines 1-2 of claim 8 and also found in line 2 of claim 16; the corresponding structure is found in [0011] of the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al. (U.S. 7,735,833).
Regarding claim 1, Braun et al. discloses a hydrostatic advanced low leakage seal (2, seal prevents fluid communication between high and low pressure cavities or zones, Col. 4, lines 62-65) configured to be disposed between relatively rotatable components (Col. 4, lines 22-25), the seal comprising: a base (circumferential outer portion labeled “B” in Fig. 4A’ below, which is formed by the low pressure laminates 11, 12; and high pressure laminate 10, as arranged in Figs. 4A and 4B, Col. 5, lines 9-27); a shoe (pad 14) extending circumferentially (pads 14 extend circumferentially as arranged in Figs. 4A and 4B, Col. 5, lines 9-27); and a beam (18, for illustrative purposes beam 18a is referred to and labeled in Fig. 4B’ below) operatively coupling the shoe (14) to the base (as shown in Fig. 1 and Figs. 4A’/4B’, beam 18a connects shoe (14) to the base “B”, which is the circumferential outer portion of laminates 10, 11, 12), the beam (18a, Fig. 4B’ below) having a beam length (a length of beam 18a is from point c to point d, wherein an illustrative length “L” is shown in Fig. 4B’ below) that is substantially equal to or greater than a circumferential pitch of the shoe (the circumferential pitch of the shoe 14 is the arc length measured from end “a” to end “b” as shown in Fig. 4B’ wherein, the beam length of 18a is significantly greater than the circumferential pitch of shoe 14), wherein the beam (18a) extends past an end of the shoe (as shown in Fig. 4B’, the beam extends from end “c” to end “d” and therefore the end “d” of the beam (18a) extends past end “b” of the shoe (14)).

    PNG
    media_image1.png
    733
    753
    media_image1.png
    Greyscale

Fig. 4A’


    PNG
    media_image2.png
    768
    698
    media_image2.png
    Greyscale

Fig. 4B’
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Braun et al. fails to disclose or suggest of a plurality of beams connecting a single shoe to the base, wherein each beam is greater than the circumferential pitch of the shoe and each beams extends past an end of the shoe.  Each beam disclosed in Braun et al. is coupled to one shoe (Col. 4, lines 50-55, Fig. 4B, Fig. 5), and it would not have been obvious to one of ordinary skill in the art to modify the design disclosed in Braun et al. to have additional beams coupled to each shoe as such modification would significantly alter the design and can change the functionality of the seal. Further, such modification would also be improper hindsight reasoning due to the lack of disclosure or lack of suggestion in Braun et al.
Claim 3 is allowable due to its dependency on claim 2
Regarding claim 4, Braun et al. fails to disclose or suggest of a first tab and a first slot feature for a shoe wherein the first tab is engages with a second slot of an adjacent shoe and the first slot engages with a third tab of a third adjacent shoe.  Braun et al. discloses of circumferential mating surfaces 52, 62 of adjacent shoes (50, 60) in Fig. 5 and Fig. 6.  However, it would not have been obvious to one of ordinary skill in the art to modify the interface of adjacent shoes (14, 50, 60) to a have slot and tab interlocking structure because such feature is not required by the seal assembly disclosed in Braun et al. and can significantly alter the design and compromise the functionality of the seal.  The mating surfaces of the shoes disclosed in Braun et al. are 

Claims 5-11 and 13-19 are allowed.
Regarding claim 5, the claim recites a pair of beams operatively coupling the first shoe to the base.  Each beam disclosed in Braun et al. is coupled to one shoe (Col. 4, lines 50-55, Fig. 4B, Fig. 5), and it would not have been obvious to one of ordinary skill in the art to modify the design disclosed in Braun et al. to have additional beams coupled to each shoe as such modification would significantly alter the design and can change the functionality of the seal. Further, such modification would also be improper hindsight reasoning due to the lack of disclosure or lack of suggestion in Braun et al.
Claims 6-11 are allowed due to their dependency on claim 5.
Claim 13 is allowed for the same reasons set forth in claim 5 above.
Claims 14-19 are allowed due to their dependency on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Datta (U.S. 7,726,660) discloses of a non-contacting seal for rotating surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/30/2021